          Case 4:19-cr-00643-JST Document 18 Filed 12/20/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT of CALIFORNIA

                            CRIMINAL HEARING MINUTES

 Judge:            Jon S. Tigar                          Time in Court:     2 minutes
 Date:             December 20, 2019
 Case No.          4:19-cr-00643-JST-1

 United States of America             v.          Ross Anthony Farca

                                             Defendant
                                           ✓ Present
                                            Not Present
                                           ✓ In Custody

 Kimberly Hopkins                                        Joyce Leavitt
 U.S. Attorney                                           Defense Counsel



 Courtroom Deputy Clerk: Mauriona Lee                    FTR: 9:49 – 9:51


                                     PROCEEDINGS

Status Conference – Held.

                                 RESULT OF HEARING

   1. Discovery process is ongoing. Status conference set for January 24, 2020 at 9:30 am.
   2. Time is excluded through January 24, 2020 for effective preparation of counsel. The
      Government shall prepare a proposed order.




                                              1
